Citation Nr: 0800857	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-25 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a right knee 
injury.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to January 
2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In November 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  

In April 2006, the veteran submitted copies of her service 
treatment records.  As they are duplicates of those already 
of record, the issuance of a supplemental statement of the 
case was not required.

The issues of entitlement to service connection for hearing 
loss and entitlement to service connection for migraine 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDING OF FACT

A pre-existing right knee injury increased in severity beyond 
the natural progress of the disorder during active service.  



CONCLUSION OF LAW

A right knee injury was aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . . ."  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The term "noted" means only conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1) (2007).  
Determinations of whether a condition existed prior to 
service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to . . . manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2007); Green v. Derwinski, 1 Vet. App. 320 
(1991).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: her contentions, service 
treatment records, VA medical records and a VA examination 
report.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Although a January 1999 enlistment examination report does 
not note a pre-service right knee injury, the evidence of 
record clearly and unmistakably establishes that a right knee 
disorder pre-existed service.  In this regard, a July 2001 
service treatment record reflects that the veteran injured 
her right knee prior to service in 1999 in a motor vehicle 
accident and has had knee pain for the past 3 years.  Thus, 
the record shows that the veteran's right knee disorder 
clearly and unmistakably existed prior to active service.  
The Board must now determine whether the right knee disorder 
increased in severity beyond the natural progress of the 
disorder during service.

A December 2000 service treatment record reflects complaints 
of right knee pain after hitting her knee on a ladder after 
missing a step.  The diagnosis was that of a right quad 
strain versus a contusion.  Motrin, ice and light duty for 3 
days were recommended.  A July 2001 record reflects 
complaints of continuing knee pain and a diagnosis of PFPS 
(patellofemoral pain syndrome).  An August 2001 record 
reflects complaints of catching and weakness of the knee.  An 
October 2001 record reflects complaints of knee pain and the 
veteran's statement that the knee gets worse with more 
activity.  Lastly, a January 2002 record reflects a history 
of PFPS, complaints of having increased symptoms and a 
diagnosis of recurrent PFPS.  Given the above, the Board 
finds that the veteran's right knee disorder increased in 
severity beyond the natural progress of the disorder.  In 
this regard, the Board notes that she did not complain of 
knee pain prior to her December 2000 in-service injury.  
Moreover, there has been no specific finding that the 
increase in severity was due to the natural progress of the 
disorder.  Accordingly, the Board concludes that the 
veteran's pre-existing right knee disorder was aggravated by 
active service.  


ORDER

Service connection for right knee injury is granted.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's other claims.

At the veteran's separation examination in January 2003, she 
complained of diminished hearing in the right ear.  
Examination indicated bilateral hearing loss.  The examiner 
commented that it was unclear whether the loss was temporary 
or permanent and recommended that the veteran follow up at 
the VA.  A February 2004 VA treatment note reflects 
complaints of diminished hearing in the right ear.  An April 
2005 VA examination report, however, reflects normal hearing 
bilaterally.

At the veteran's November 2007 Board hearing, she testified 
that she had noticed hearing loss during service in 2002 and 
she had noticed hearing loss within a month after separation.  
As for the normal April 2005 VA examination, she asserted 
that the examination was flawed.

Given that the veteran exhibited hearing loss in service and 
reported hearing loss within one month after separation, the 
Board finds that a VA examination would be helpful in 
determining whether she currently has hearing loss disability 
and, if so, whether it is related to service.

With respect to the veteran's migraine headaches, she 
testified that they are due to the same ladder incident 
during which she injured her right knee.  She stated that she 
had hit her head when she had fallen, that she had been 
unconscious, and that the headaches had began 3 to 4 months 
later.  Although she testified that the ladder incident had 
occurred in 2002, which the service treatment records show as 
having occurred in December 2000, the Board observes that the 
record nevertheless shows that she suffered a fall climbing 
down a ladder well.  Thus, the Board finds credible her 
testimony that she hit her head in service and has had 
headaches since.  However, subsequent service treatment 
records fail to show complaints of chronic headaches related 
to that fall.  Post-service medical records also fail to show 
any complaints of chronic headaches.  Lastly, a June 2005 VA 
neurological disorders examination report reflects a 
diagnosis of chronic intermittent migraine headaches 
inadequately evaluated and treated since the veteran has not 
been to her primary care provider for the past two years.  

Given the above, particularly the examiner's comment that the 
veteran's headaches have been inadequately evaluated, the 
Board finds that a medical opinion is needed to determine 
whether her current migraine headaches are related to the 
head injury in service falling down a ladder well.  

The Board also observes that further development is required 
under the VCAA.  The VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and effective date of an award.  Dingess/Hartman, 
19 Vet. App. 473.  In this case, the veteran has not been 
provided with notice of the type of information and evidence 
needed to establish a disability rating or effective date for 
the disabilities on appeal.  Thus, corrective notice can be 
provided on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and her 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and 
effective date for the disabilities on 
appeal, as outlined in Dingess/Hartman.

2.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the veteran, including any 
ongoing VA medical records.

3.  Schedule the veteran for a VA 
audiology examination to determine the 
nature of any hearing loss found and to 
provide an opinion as to its possible 
relationship to active service.  The 
veteran's claims file must be reviewed by 
the examiner.  All indicated tests should 
be performed and all findings should be 
reported in detail.  If hearing loss is 
found, the examiner should provide an 
opinion on whether it is at least as 
likely as not that such hearing loss had 
its onset in service or is otherwise 
related to service.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

4.  Schedule the veteran for a VA 
neurology examination to determine the 
nature of her headaches and to provide an 
opinion as to their possible relationship 
to active service.  The veteran's claims 
file must be reviewed by the examiner.  
All indicated tests should be performed 
and all findings should be reported in 
detail.  If a headache disorder is found, 
the examiner should provide an opinion on 
whether it is at least as likely as not 
that a chronic headache disorder had its 
onset in service or is otherwise related 
to service, to include the veteran's fall 
down a ladder well in December 2000.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

5.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the veteran and her representative 
should be issued a supplemental statement 
of the case and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


